Citation Nr: 1517544	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  14-09 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a disorder of the left lower extremity, to include the left hip and left thigh, including residuals of surgery, Legg Perthese disease, manifested by limping, pain, and a cracked femur.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from October 1954 to November 1954.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which denied the benefit sought on appeal.  The Veteran filed a Notice of Disagreement (NOD) in July 2013.  The RO issued a Statement of the Case (SOC) in February 2014.  In March 2014, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

The Veteran was afforded an informal hearing before a Decision Review Officer (DRO) at the RO in April 2014.  A copy of this hearing transcript is of record.  In August 2014, the Veteran's representative requested a Board videoconference hearing.  In a subsequent March 2015 statement, the Veteran withdrew his hearing request.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2014).

The Board notes that additional evidence was submitted into the record following the most recent readjudication of this appeal by the Agency of Original Jurisdiction (AOJ) in the February 2014 SOC.  This new evidence has not been reviewed by the AOJ, and a waiver of review of this evidence by the Veteran or his representative is not of record.  However, under section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the veteran explicitly requests AOJ consideration.  38 U.S.C.A. § 7105(e) (West 2014).  Here, the Veteran's Substantive Appeal was submitted on March 2014 and the Veteran has not explicitly requested AOJ consideration.  Therefore, the claim does not need to be remanded solely for consideration of such new evidence.  Id.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Initially, in April 2013, the AOJ was informed by the National Personnel Records Center (NPRC) that the Veteran's service treatment records (STRs) were fire-related and unavailable.  The record only contains one STR dated in November 1954.  In response, the AOJ did not inform the Veteran of the unavailability of these records in a written notice letter and did not issue a Formal Finding regarding the unavailability of these records.  These actions are necessary before the Veteran's claim can be decided on the merits.  38 U.S.C.A. § 5103A(a)(1), (b)(1), (c)(1) (West 2014); Loving v. Nicholson, 19 Vet. App. 96, 101-03 (2005).  

Additionally, the AOJ was informed in a July 2013 letter that the Veteran's private treatment records from Dr. C. had been destroyed.  The Veteran was not provided notice of the foregoing in accordance with 38 C.F.R. § 3.159(e) (2014).  This notice deficiency must be corrected on remand.  

Finally, a VA addendum medical opinion is needed before the Veteran's claim can be decided on the merits.  The Veteran was afforded a VA examination in March 2013.  The VA examiner diagnosed the Veteran with degenerative joint disease of the left hip.  Following a review of the claims file, the examiner determined that, "The claimed condition, which clearly and unmistakably existed prior to service, was clearly and unmistakably not aggravated beyond its natural progression by an in-service injury event or illness."  38 U.S.C.A. §§ 1111, 1153 (2014); 38 C.F.R. § 3.306 (2014).  In making this determination, the examiner did not address the sole STR in the record dated in November 1954, which documents "residuals of slipped femoral epiphysis, left, severe."  This STR states that the epiphysis did not require specialized treatment, existed prior to entry, and was not incurred in the line of duty.  The Veteran was then discharged for the "convenience of government."  Instead, the examiner stated that there were no STRs due to a loss in a fire.  Further, in the rationale, the examiner refers to the Legg-Calve-Perthes condition as pre-existing (which the Veteran concedes), but the Veteran does not have a current diagnosis of Legg-Calve-Perthes.  Thus, the Board is unsure if the currently diagnosed degenerative joint disease of the left hip pre-existed the Veteran's active military service (as the Veteran does not contend this), or if the VA examiner is actually referring to the Legg-Calve-Perthes in his medical opinion.  The Veteran's representative pointed out the differences in these diagnoses in his December 2014 Informal Hearing Presentation (IHP).  Thus, upon remand, a VA addendum medical opinion must be obtained.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Issue a Formal Finding regarding the unavailability of the Veteran's STRs.  

2.  Inform the Veteran of the unavailability of his STRs and the private treatment records from Dr. C. (see July 2013 private physician statement) in a written letter.

Specifically, the AOJ must provide written notice to the Veteran with the following information:  (i) The identity of the records VA was unable to obtain; (ii) An explanation of the efforts VA made to obtain the records; (iii) A description of any further action VA will take regarding the claim, including, but not limited to notice that VA will decide the claim based on the evidence of record unless the Veteran submits the records VA was unable to obtain; and, (iv) A notice that the Veteran is ultimately responsible for providing the evidence.
3.  Ask the original March 2013 VA ear examiner to provide an addendum opinion, or if the VA examiner determines that it is necessary, schedule the Veteran for a VA examination for the purpose of providing an addendum opinion.  The claims file should be provided to the examiner for review in conjunction with the examination and such should be acknowledged.  All appropriate testing should be accomplished and all findings and conclusions should be set forth in a legible report.  The examiner is asked to address the following questions:

a. Did the Veteran clearly and unmistakably (i.e., highest degree of medical certainty) enter active military service with pre-existing degenerative joint disease of the left hip?

b. If yes, was the pre-existing degenerative joint disease of the left hip clearly and unmistakably (i.e., highest degree of medical certainty) not aggravated beyond the natural progress of the disease by such service?  The Veteran's STRs are fire-related with the exception of a November 1954 STR documenting "residuals of slipped femoral epiphysis, left, severe."  The examiner should consider the lay statements and testimony from the Veteran and the Web articles submitted by him.

c. If not pre-existing, then is it at least as likely as not that the current degenerative joint disease of the left hip is etiologically related to any event in the Veteran's active military service?  The Veteran's STRs are fire-related with the exception of a November 1954 STR documenting "residuals of slipped femoral epiphysis, left, severe."  The examiner should consider the lay statements and testimony from the Veteran and the Web articles submitted by him.

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.  In comparison, "clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'"

All opinions expressed by the examiner should be accompanied by a complete rationale, with citation to relevant medical findings and lay statements.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.
The reasons and bases for each opinion are to be fully explained with a complete discussion of the evidence of record and sound medical principles, which can reasonably explain the medical guidance in the study of this case.

4.  After the above actions have been completed, readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a Supplemental SOC (SSOC).  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




